CATERPILLAR FINANCIAL SERVICES CORPORATION CAT FINANCIAL POWERINVESTMENTSM VARIABLE DENOMINATION FLOATING RATE DEMAND NOTES Registration No.333-170652 Filed Pursuant to Rule 424(b)(3) PRICING SUPPLEMENT NO. 4 (To Prospectus dated November 17, 2010) The Date of this Pricing Supplement March 26, 2012 The Cat Financial PowerInvestmentSM Variable Denomination Floating Rate Demand Notes (the “Notes”) bear interest at a floating rate per annum determined by the Cat Financial PowerInvestment Committee, or its designee, on a weekly basis to be effective on the following Monday. Currently, the interest rates payable on the Notes vary based on the principal amount of the Notes that an investor owns. The current Registration Statement for the Notes (No. 333-170652) was automatically effective on November 17, 2010. As of March 26, 2012, the interest rates on the Notes will be as follows: Principal Amount of Notes Interest Rate Per Annum Owned by an Investor RETAIL INVESTOR TIER $0-$4,999.99 0.80320% Yield 0.800% Rate $5,000-$49,999.99 0.85361% Yield 0.850%Rate $50,000 and above 0.90405% Yield 0.900% Rate CORPORATE TIER 0.61800% Yield 0.600% Rate
